DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed September 30, 2022.  Claims 1 and 3-20 are pending in this case.  Claims 1 and 13 are currently amended.  Claims 7-11 and 17-19 were previously withdrawn.  Accordingly, claims 1, 3-6, 12-16, and 20 are currently under examination in this case.
Acknowledgements
Examiner thanks Applicant for their kind advice regarding the scheduling of any future interviews.  The said advice will be kept in mind should contact be necessary in the future.
Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed September 30, 2022, with respect to the 112(a) rejection of claims 1, 3-6, 12-16, and 20, as currently amended, have been fully considered and are persuasive.  The 112(a) rejection of claims 1, 3-6, 12-16, and 20, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS, filed April 15, 2022, with respect to the finding of nonfunctional descriptive material in view of the amendments to the claims, have been fully considered and are persuasive.  The remarks regarding nonfunctional descriptive material have been withdrawn.
Applicant argues, regarding claims 1, 3-7, 12-16, and 20, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of the additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
We note that the claims recite or describe a process of customizing features of a payment device (such as a credit card) and approving a payment request using the payment device. For example, it reads on a user requesting their bank to activate a feature of their credit card account, such as setting a spending limit on their card, and then when the card is used to make a payment, authorizing the payment and providing information regarding the payment to another party, such as the merchant.
Applicant further states that a payment device is not a credit card account. However, a payment device reads on any means for making a payment, including a credit card account, as well as a physical credit card. Applicant also states that customizing a payment device is not organizing human activity because the claim does not recite a content provider tailoring content for an individual user and claim 3 recites receiving a signal from a button on said payment device. However, certain methods of organizing human activity are not limited to tailoring content for a user. Here, the claims recite steps directed to customizing a payment device and approving a payment using said device, which are commercial interactions as they are interactions for the purpose of making payment for a commercial transaction. Additionally, receiving a signal from a button only describes the manner in which the input is received, but does not provide a practical application of the abstract idea or significantly more than the abstract idea, as the use of a button of a payment device only serves as a tool to automate and/or implement the abstract idea.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests providing second information, indicative of said authorized payment, to a third party service provider of said feature based on said retrieved feature. 
Examiner respectfully disagrees.
Note that Cohen recites at col 5 ln 35-65 –
To effect the transaction over the Internet, the user transmits his or her credit card information to the vendor. That vendor then verifies the transaction and obtains an authorization code from the credit card company authorizing the purchase, as is currently standard practice with credit card transactions. To insure the integrity of the system, the vendor is required to verify the code immediately upon receipt. This prevents undue time from elapsing, which is undesirable from a security standpoint. Upon receiving the request for verification, the credit card company notes the identity of the vendor, authorizes the transaction (if the credit card number is valid and the purchaser has sufficient funds available), and forwards the authorization code to the vendor. At the same time, the credit card company also deactivates the credit card number from any further future use. Thus, if a thief intercepts the credit card information en route, when the thief later attempts to take that information and to use it in an illegal transaction, the transaction will be declined since the number has already been deactivated. After the number has legitimately been used once by the lawful owner, it no longer has any continuing validity.
Note that "vendor" = “third party service provider”, code verified by vendor = “second information”. Note further that the reference recites an “authorization code from the credit card company authorizing the purchase” which is indicative of an authorized payment.
Applicant argues that Examiner has taken Official Notice of various facts in the latest Office Action, and that the said Official Notice is taken in error.
Examiner respectfully disagrees.  No Official Notice is taken in the latest Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 12-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method. Therefore, the claims fall within the four statutory categories of invention. 
The claim recites or describes a process of customizing features of a payment device (such as a credit card) and approving a payment request using the payment device. For example, it reads on a user requesting their bank to activate a feature of their credit card account, such as setting a spending limit on their card, and then when the card is used to make a payment, authorizing the payment and providing information regarding the payment to another party, such as the merchant.
Specifically, the claim recites receiving information, changing a feature, receiving information, authorizing payment, retrieving information, providing information, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve customizing a payment device and approving a payment using the said device.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the payment device and service provider, merely implement the abstract idea. Specifically, payment device and service provider perform the steps or functions of receiving information, changing a feature, receiving information, authorizing payment, retrieving information, providing information. The use of a payment device and service provider as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a payment device and service provider to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of customizing a payment device and approving a payment using the payment device. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of receiving information, changing a feature, receiving information, authorizing payment, retrieving information, providing information. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customizing a payment device and approving a payment using the payment device.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 3-7, 12-16, and 20 further describe the abstract idea of customizing a payment device and approving a payment using the payment device. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 15-16 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Cohen (6,422,462).   
Regarding claim 1 –
Cohen teaches a method comprising: 
receiving manual input indicative of changing a feature associated with a payment device; (e.g. changeable charge limit (col 5 ln 8-15), valid for a range of dates (col 7 ln 35-44), only good for airline reservations (col 8 ln 2-6), only good for airline and hotel charges (col 8 ln 6-8))
changing, by a remote server, said feature associated with said payment device based on said received input; (col 12 ln 46-60);
receiving first information indicative of payment from said payment device; (col 12, ln 60-65; also, col 5 ln 35-41, col 12 ln 46-60);
authorizing payment for said payment device; (col 5 ln 35-49)
retrieving said feature from said remote server based on said first information; (col 12 ln 46-60, col 12 ln 60-col 13 ln 7); and 
providing second information, indicative of said authorized payment, to a third party service provider of said feature based on said retrieved feature. (col 5 ln 35-65).
Regarding claim 15 –
Cohen teaches providing value from said third party service provider to a user of said payment device based on said second information. (col 5 ln 35-65)
Regarding claim 16 –
Cohen teaches providing value from said third party service provider to a user of said payment device based on said second information, wherein said third party service provider earns a fee for said provided value. (col 5 ln 35-65).
Regarding claim 20 –
Cohen teaches that said third party service provider earns a fee while said feature is associated with said payment device. (col 5 ln 35-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Blossom (US 2006/0131396).
Cohen teaches as above.
Regarding claim 3  –
Blossom teaches that receiving manual input comprises receiving a signal from a button on said payment device. (par 36, fig4).
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user friendly card.
Regarding claim 4 –
Blossom teaches that receiving manual input comprises receiving a signal from a first button on said payment device indicative of a first changeable feature and receiving a signal from a second button on said payment device indicative of a second changeable feature. (par 36, fig4).
Regarding claim 12 –
Blossom teaches that said first information is further indicative of said manual input. (par 49-50, fig 6)
Regarding claim 13 –
Blossom teaches that said first information is further indicative of said manual input, said manual input being contained within a discretionary data field of said first information. (par 49-50, fig 6).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Chakiris et al (US 7,537,152).
Cohen discloses as above.
Regarding claim 5 –
Chakiris teaches that accessing a virtual representation of said payment device from said remote server. (col 10 ln 60-col 11 ln 15)
It would be obvious to one of ordinary skill in the art to combine Cohen and Chakiris in order to obtain a more user-friendly and flexible manner of making changes.
Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Blossom (US 2006/0131396) further in view of Chakiris et al (US 7,537,152).
Cohen teaches as above.
Regarding claim 6 –
Chakiris teaches accessing a virtual representation of said payment device from said remote server and assigning functionality to one or more virtual buttons of said virtual representation,. (col 10 ln 60-col 11 ln 15).
Blossom teaches assigning functionality to corresponding one or more physical buttons on a payment device. (par 36-38, 49-50)
It would be obvious to one of ordinary skill in the art to combine Blossom and Cohen with Chakiris in order to obtain a more user-friendly and flexible manner of making changes.
Regarding claim 14 –
Blossom teaches that receiving manual input comprises receiving a signal from a button on said payment device, (par 49-50, fig 6)
Blossom does not teach a representation of said signal being contained within a discretionary data field of said first information.
Chakiris teaches a representation of a signal being contained within a discretionary data field of said first information. (col 10 ln 60-col 11 ln 15)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685